Citation Nr: 9929948	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis of the 
eyes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to December 
1982.  

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current eye pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
sarcoidosis of the eyes.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 
Factual Background

Although the veteran was treated for pulmonary sarcoidosis in 
service, his service medical records are negative for signs 
or symptoms of sarcoidosis in the eyes.  At the time of a 
November 1981 medical evaluation board he was asymptomatic 
except for mild cushingoid features and his steroid-induced 
acne.  The medical evaluation board recommended retention in 
service in a limited duty capacity.  The report is negative 
for complaints or findings of an eye condition.  

Following service, the veteran was seen on several occasions 
for eye complaints; however, sarcoidosis of the eyes was not 
diagnosed.  

During the veteran's personal hearing in April 1998 he 
presented testimony regarding the sarcoidosis and the 
problems he had experienced during and after service.

A May 1998 VA eye examination report states that the 
veteran's corrected near visual acuity was 20/25 in the left 
and right eyes.  The diagnoses were compound myopic 
astigmatism O.U. with presbyopia.  The best-corrected visual 
acuity was 20/25 in each eye.  There was no sign of exudate, 
hemorrhaging or other sarcoid-related retinopathy in either 
eye.  Central visual field changes, disk barreling or 
metamorphopsia outside the central 5 degrees was also 
diagnosed.  The examiner stated that there was no ocular 
etiology to explain the symptoms.  The examiner also opined 
that based on the fact that the CT scan and the MRI were 
negative, that the veteran's symptoms were not related to his 
sarcoid.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  

A review of the records reveals that the veteran was never 
diagnosed with sarcoidosis of the eyes during service, or 
thereafter.  Moreover, when there is no present disability, 
there necessarily can be no competent medical evidence 
linking the disability to service.  Epps, 126 F.3d at 1468.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for sarcoidosis of the eyes.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 (1999); 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

The appeal of the issue of service connection for sarcoidosis 
of the eyes is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

